 


 HR 3731 ENR: Secret Service Recruitment and Retention Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3731 
 
AN ACT 
To provide overtime pay for employees of the United States Secret Service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secret Service Recruitment and Retention Act of 2018. 2.Extension of overtime pay exception through 2018 for protective services (a)Amendments (1)In generalSection 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note) is amended—
(A)in the section heading, by striking in 2016 and inserting during 2016 through 2018; (B)in subsection (a), by striking 2016 and inserting 2016, 2017, or 2018; and
(C)in subsection (b), by striking paragraph (1) and inserting the following:  (1)In generalNotwithstanding any other provision of law, including section 5547(a) of title 5, United States Code, and only to the extent that an appropriation is provided specifically in an appropriations Act for premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a), any covered employee may receive premium pay during 2016, 2017, and 2018, to the extent provided under section 118 of the Treasury and General Government Appropriations Act, 2001 (5 U.S.C. 5547 note)..
(2)Clarifying provisionSection 118 of the Treasury and General Government Appropriations Act, 2001 (5 U.S.C. 5547 note) is amended, in the first sentence, by inserting or 3056A after section 3056(a). (b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted on December 31, 2016.
(c)Report on extensionsNot later than January 30, 2018, and January 30, 2019, the Director of the Secret Service shall submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effects of the amendment made by subsection (a)(2). The report shall include, with respect to the previous calendar year— (1)the total number of United States Secret Service personnel receiving premium pay above the premium pay limitation in subsection (a) of section 5547 of title 5, United States Code;
(2)the total amount of premium pay for that calendar year paid to United States Secret Service personnel above the premium pay limitation in such subsection; (3)the mean and median amount of premium pay paid to United States Secret Service personnel above the premium pay limitation in such subsection;
(4)the greatest amount paid to United States Secret Service personnel above the premium pay limitation in such subsection and the number of employees who received that amount; (5)notwithstanding the amendments made by subsection (a), the total number of United States Secret Service personnel who were not fully compensated for service because of the premium pay earnings limitation in section 118 of the Treasury and General Government Appropriations Act, 2001 (5 U.S.C. 5547 note);
(6)the total amount of premium pay United States Secret Service personnel would have been paid but for the premium pay earnings limitation in such section; and (7)a list of United States Secret Service personnel who, within the calendar year, received premium pay above the premium pay limitation in subsection (a) of section 5547 of title 5, United States Code, and separated from the agency, including the type of separation in each case.
3.Report of the Comptroller General of the United StatesNot later than 1 year after the effective date of this section, the Comptroller General of the United States shall complete a study and submit to the Committee on the Judiciary of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the extent of the progress made by the United States Secret Service in implementing the recommendations of the United States Secret Service Protective Mission Panel, including in particular those items pertaining to training and personnel enumerated in the Executive Summary to Report from the United States Secret Service Protective Mission Panel to the Secretary of Homeland Security dated December 15, 2014.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 